Title: To James Madison from Daniel Carroll, 26 November 1790
From: Carroll, Daniel
To: Madison, James


My dear Sir,
Annapolis Novr 26th. 1790
You will perhaps be pleasd in receiving a few lines from me at this time with an account of our Transactions so far as relate to Potowmack. I refer you to the inclosd copy of a resolution passd by both our Houses. The ways & Means are now before the other House, or a Committee. There is a Majority in both Branches of the Legislature for funds, if we can keep together. If any thing shou’d happen to render this precarious, we shall be satisfied for the present with what is done. As the heat of party abates what is right will appear, & be done—but I hope every thing will be compleated this session. We have but a Majority of one in the Senate owing to two of our friends not being over from the E Shore viz. Messrs Gale & Tilghman.
I have been under anxiety for some days past. Mr Carroll was prevaild on to agree to serve again in the Senate if chosen. Propositions were made to him for that purpose, by the Chesapeak side in part. He hoped to conciliate parties. Col Forrest had taken his arrangements in consequence of Mr Carrolls having declar’d that he shou’d not serve, & wou’d not relinquish. He & Forrest were the only two ballotted for. Mr Carroll had 45, Forrest 30 Votes.
Our old acquaintance Majr. Jennifer died abt a fortnight past. I am told that he rememberd you in his Will by leaving you all his French Books. Remember me to all friends. Yrs Dr Sr. Affy.
Danl Carroll
 
[Enclosure]
Whereas by a Resolution of the General Assembly of Virginia passd on the 10th day of Decr. 1789 it was proposd to the General Assembly of Maryland that the Assembly of Virginia will pass an act for advancing a sum of money not less that [sic] 120,000 Dollars to the use of the General Government and to be applied in such manner as Congress shall direct towards erecting public buildings, the Assembly of Maryland on their part advancing a sum not less than 3/5th of the Sum advancd by the said Assembly of Virginia—which Resolution came so late to the last Genl. Assembly of Maryland, that it cou’d not be acted upon, and was therefore refered to this present Session, And Whereas the General Assembly do highly approve of the object of the said Resolution, and is desirous of doing every thing required on the part of Maryland for carrying the same into effect—On a Second reading of the said Resolution
Resolvd that this House doth accede to the proposition in the said Resolution of the Assembly of Virginia and will advance to the President of the United States for the purpose mentiond in the said Resolution the sum of 72,000 Dollars payable to his order in three equal yearly payments.
NB. The other part of the Resolution from Virga explains more particularly the purposes for which the public Buildings are to be erected.
